DETAILED ACTION
This Final action is responsive to communications: 05/02/2022.
Applicant amended claim 1, added new claims 5-8. Claims 1-8 are pending. Claims 1 and 5 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 .

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Comments on Amendment – Must Show Support
4.	Applicant is reminded that when amending claims, applicant must point to support in their originally filed disclosure. MPEP 2163(II)(A).
For, independent apparatus claim 1 applicant points to specification at page 29, lines 14-24 and FIG. 15. For new claim 5 applicant points to Fig. 6. However, in both cases the last limitation (biasing scheme) is not supported by Fig. 6 or, Fig. 15 (embodiment 1). See application of voltage and current (last limitation) is not supported.  Rather they are supported by embodiment 3 (Fig. 27-Fig. 37).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for -
a) omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
b) omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted elements and steps are illustrated in the following: 
Claim 1. A semiconductor memory device, comprising: 
a memory cell comprising a switching element and a resistance change element; (Missing elements: GBL, LBL, LSL, GSL, preamplifier, amplifier. See e.g. instant application Fig. 27, Fig. 36: memory cell connected via GBL, LBL, LSL, GSL to preamplifier/ amplifier is missing)
a first circuit that supplies a constant current to the memory cell for an amount of time; (Missing elements: preamplifier circuit. See e.g. instant application Fig. 27, Fig. 36 and how they correlate. Circuit construction and architecture of first circuit is missing which is part of preamplifier)
a second circuit that applies a constant voltage to the memory cell for an amount of time, (Missing elements: preamplifier circuit. See e.g. instant application Fig. 27, Fig. 36 and how they correlate. Circuit construction and architecture of second circuit is missing which is part of preamplifier)
wherein the semiconductor memory device places the memory cell from an OFF state to an ON state by applying, while applying a first current to the memory cell by the first circuit, a first voltage to the memory cell by the second circuit, and 
( Missing elements: controller, associated transistor switches
Missing steps: see e.g. Fig. 37: events at T1, T2, T3, T4 are missing. 
See page 63-64 of spec and Fig. 37 describes condition for cell being in off state and then on state and application of voltage and current. A overall picture of the biasing scheme is missing.) 
performs readout on the memory cell in the ON state by the first current. (Missing steps: see page 64 and steps of voltage transfer top the node).
 	Further claims also lack essential structural cooperative relationships of elements (see application Figures 27-37), such omission amounting to a gap between the necessary structural connections. In the particular context, It is essential that there is interdependency between the elements of the claimed device or that all the elements be captured in claims, since they operate concurrently toward the desired result. The various elements high lighted function simultaneously, are directly functionally related, directly inter-cooperate.
Per MPEP 2172.01 , if a claim fails to interrelate essential elements of the invention as defined by applicant(s) in the specification, the claim may be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as indefinite. See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976). 
Claim 5. A semiconductor memory device, comprising: a memory cell comprising a switching element and a resistance change element; a first circuit that supplies a constant current to the memory cell for an amount of time; and of time, wherein the first circuit and the second circuit are coupled to the memory cell in parallel, and wherein the semiconductor memory device places the memory cell into an ON state by applying, while applying a first current to the memory cell by the first circuit, a first voltage to the memory cell by the second circuit, and performs readout on the memory cell in the ON state by the first current.
(See claim 1 analysis)
All dependent claims inclusive of claims 1-8 are rejected under this category.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUJINO et al. (US 2018/0277188 A1). 
Regarding independent claim 1, Fujino teaches a semiconductor memory device (para [0068]: “memory device”, see Fig. 1-4 for memory device, and Fig. 22-Fig. 30 for illustrated components and functionality), comprising:
 a memory cell (Fig. 3: MC) comprising a switching element (Fig. 3: Tr) and a resistance change element (Fig. 3: MTJ, see Fig. 24: MC); and 
a first circuit (e.g. Fig. 24: M30-M33) that supplies a constant current (Fig. 24, Fig. 30: I_cell_0 supplied by “constant current transistor”) to the memory cell (e.g. Fig. 24: MC) for an amount of time (during portion of operation process Fig. 8: T2-T3); and

    PNG
    media_image1.png
    392
    341
    media_image1.png
    Greyscale

a second circuit (Fig. 24: 110, Fig. 4: 110 “preamplifier” circuit and components) that applies a constant voltage to the memory cell for an amount of time (Fig. 30: V2nd. See during portion of operation process Fig. 8: T2-T4),  
wherein the semiconductor memory device places the memory cell from an off state to an ON state (Fig. 24 and Fig. 30: OFF to ON state during second read operation, see Fig. 8) by applying, while applying a first current to the memory cell by the first circuit (Fig. 24, Fig. 30:  Icell_0 constant current), a first voltage (Fig. 30: V2nd) to the memory cell by the second circuit (preamplifier), and  
performs readout (Fig. 30: second read, sense during, see Fig. 8: T2-T5) on the memory cell in the ON state by the first current (Fig. 30: Icell_0, see Fig. 8: read during T2-T5).
Regarding independent claim 5, Fujino teaches a semiconductor memory device, comprising: 
a memory cell comprising a switching element and a resistance change element; (see Claim 1)
a first circuit (Fig. 24: M30, M33) that supplies a constant current to the memory cell for an amount of time; (see Claim 1)
a second circuit (Fig. 24: M6, M7) that applies a constant voltage to the memory cell for an amount of time, (see Claim 1)
wherein the first circuit and the second circuit are coupled to the memory cell in parallel (see Fig. 24 physical structure), and 
wherein the semiconductor memory device places the memory cell into an ON state by applying, while applying a first current to the memory cell by the first circuit, a first voltage to the memory cell by the second circuit, and performs readout on the memory cell in the ON state by the first current. (see Claim 1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are primarily moot because the new illustrated rejection formulated using second  embodiment  of Fujino. See new formulated rejection.
In general, Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive applicant has not provided sufficient reasons and has not considered prior art in it’s entirety.  Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825